Citation Nr: 1228906	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  08-16 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension. 

2. Entitlement to service connection for migraine headaches. 

3. Entitlement to service connection for a degenerative disc disease (DDD) of the lumbar spine.

4. Entitlement to service connection for status-post removal of neurofibroma of the right lower back and neck.  




REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran had active service from February 1969 to August 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA), Regional Office (RO), in Atlanta, Georgia.  

On his May 2008 VA Form 9, the Veteran requested a Board hearing; however, in October 2011, he submitted correspondence indicating he wished to withdraw his request for a hearing.  Under 38 C.F.R. § 20.704(e) (2011), a request for hearing may be withdrawn by an appellant at any time before the hearing.  Thus, the Board will consider the hearing request withdrawn, and will proceed with appellate review. 

The Board notes that originally the Veteran's appeal also included a claim for service connection for a residuals of a cold injury to the bilateral lower extremities/feet.  By rating decision issued in April 2008, the RO granted service connection for residuals of a cold injury for the left and right lower extremities. This constitutes a full grant of the benefit sought on appeal.  Consequently, there is no longer any issue of fact or law for the Board to decide, and the Board has no jurisdiction anymore over that issue. 

With respect to the issues of entitlement to service connection for a low back disability, migraine headaches, and skin condition, these claims were originally denied (on a direct basis) in a November 2004 rating decision.  Notice of the decision was sent to the Veteran by letter dated November 14, 2004.  In February 2005, the Veteran submitted correspondence in which he stated that his low back, skin, and migraine disabilities were present upon discharge from service; he also submitted nearly 100 pages of additional medical evidence, detailing post-service treatment for his claimed disorders.  He did not specifically indicate disagreement with the denials of service connection for skin, low back, and migraine disabilities.  However, the Board finds that the November 2004 rating decision is not final and is properly on appeal pursuant to the recent holding of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Bond v. Shinseki, 659 F.3d 1362 (2011).  In that case, the Federal Circuit found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions during relevant time periods to determine whether they contained new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  In this regard, the Board notes that submission of additional evidence does not extend the period for initiation of an appeal by submission of a notice of disagreement. 38 C.F.R. § 20.304 (2011). However, under 38 C.F.R. § 3.156(b), new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b) (2011). 

In reviewing the claims folder in the current appeal, the Board finds that new evidence of pertinent medical records was received within one year of the November 2004 rating decision.  Therefore, the November 2004 rating decision is not final and is properly on appeal before the Board. 

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issues of entitlement to service connection for a low back disability, migraine headaches, and status-post removal of neurofibroma of the right lower back and neck are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. By an unappealed January 1990 decision, the RO denied service connection for hypertension. 

2. Evidence received after the January 1990 denial of service connection for hypertension relates to an unestablished fact necessary to substantiate that issue and raises a reasonable possibility of substantiating that underlying claim.

3. Competent medical and lay evidence establishes that it is as least as likely as not that the Veteran's hypertension initially manifested during service. 


CONCLUSIONS OF LAW

1. Evidence received since the final January 1990 rating decision is new and material, and the claim for service connection for hypertension is reopened. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156 , 20.1103 (2011). 

2. The criteria for service connection for hypertension are met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303(b) (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 

As will be further discussed below, the Veteran's claim of entitlement to service connection for hypertension has been reopened for a de novo review on the merits and granted in full.  Therefore, the Board finds that any error related to the Veterans Claims Assistance of Act of 2000 (VCAA) (Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)) on this claim is rendered moot by this fully favorable decision. See 38 U.S.C. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Kent v. Nicholson, 20 Vet. App. 1 (2006). Therefore, there is no need to engage in any analysis with respect to whether the requirements of the VCAA have been satisfied concerning the claim on appeal.

New and Material Evidence 

The Veteran seeks service connection for hypertension.  His claim was initially denied in January 1990 because although the evidence showed that he was treated in service for high blood pressure, it did not reflect a current hypertension diagnosis.  After receiving notice of the January 1990 decision, the Veteran did not initiate an appeal of that denial.  Later, in July 2004, however, he applied to have his claim reopened.

A decision of the RO becomes final and is not subject to revision on the same factual basis unless an appeal is initiated within one year of the notice of decision, or within 60 days of the issuance of the statement of the case (SOC). 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2011); 38 C.F.R. §§ 19.129, 19.192 (2011).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim. 38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo. See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant. Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted. Id. at 1384. See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to agency decision makers. "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Relevant evidence of record at the time of the January 1990 rating decision consisted of the Veteran's service treatment records (STRs) and September 1989 VA examination.  STRs reflect that the Veteran checked "yes" as to having high blood pressure on his separation Report of Medical History in July 1989.  An August 1988 STR shows that the Veteran was being followed for high blood pressure; over a period of five days (between August 16, 1988, and August 22, 1988), blood pressure readings were as follows: 124/98; 124/80; 120/78; 130/85; and 124/92.  Other service treatment records show elevated BP readings of 140/100 in May 1980; 160/120 in August 1988; and 155/110 in February 1985. 

During the September 1989 VA examination, the Veteran reported that he was first diagnosed with high blood pressure in 1975; he stated that he was not on any medication.  He also reported occasional headaches due to fluctuation in blood pressure.  Objectively, the Veteran's blood pressure was 132/78.  The examiner diagnosed "hypertension by hx (history), controlled."  

Accordingly, at the time of the January 1990 denial of service connection for hypertension, the claims file showed in-service treatment for high blood pressure, but no current hypertension diagnosis.  Thus, the RO, in January 1990, denied the claim of service connection for hypertension.  The Veteran did not appeal the RO's decision, and the denial became final. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103. 

The evidence received since the January 1990 rating decision include private and VA treatment records dated from 1996 to 2010.  These records show a hypertension diagnosis as early as 1999, and reports of high blood pressure since the age of 30 (i.e., 1980). See, e.g., July 1999 Treatment Records, Memorial Hospital.  

This newly received evidence relates to an unestablished fact necessary to reopen the previously denied claim of service connection for hypertension -namely, evidence of a current hypertension disability, or diagnosis.  The Board finds that such evidence is sufficient to reopen the Veteran's claim.  Of significance to the Board in this matter is the fact that the additional evidence received since that last prior final denial of service connection establishes a current hypertension diagnosis, a factor that was not present at the time of that prior decision.  The Board concludes, therefore, that such additional evidence is both new and material. Accordingly, the Board grants the Veteran's application to reopen this previously denied issue for a de novo review on the merits. 

Service Connection  

The Veteran asserts that his hypertension initially manifested during active duty service.  He thus seeks service connection on a direct basis. 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. See Davidson v. Shinseki, 581 F.3d 1313   (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology." Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection may also be granted for hypertension when it is manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

As noted above, the Veteran's service treatment records very clearly reflect treatment for high blood pressure.  In this regard, an August 1988 Consultation Report shows a blood pressure reading of 160/120 and a request for a follow-up series of blood pressure readings.  The Veteran's blood pressure was subsequently monitored from August 16, 1988, to August 22, 1988.  Two of the five readings recorded during that that time period were elevated.  STRs otherwise reflect isolated high blood pressure readings throughout service.  Blood pressure was normal upon separation examination and there were no clinical indications of hypertension; however, the Veteran checked "yes" as to having high blood pressure on his separation Report of Medical History in July 1989.  

Shortly after service, in November 1989, the Veteran underwent a VA examination.  He reported that he was first diagnosed with high blood pressure in 1975.  He denied taking any medication for control of his BP.  His blood pressure at the time of the VA examination was 132/78.  The examiner diagnosed hypertension, by history. 

Post-service private and VA treatment records reflect ongoing treatment for hypertension and a diagnosis as early as 1999.  Other treatment records indicate that the Veteran reported having high blood pressure/hypertension since the age of 30 (approximately 1980).  See Memorial Hospital Records, July 1999.  

Again, the Veteran asserts that his high blood pressures problems began during active duty service and that they have continued to the present day in the form of hypertension.  In this regard, the Veteran is competent to report on factual matters of which he has first-hand knowledge. Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of elevated blood pressure. Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  Moreover, his statements are credible and they have been largely consistent with the medical evidence of record.  Indeed, STRs unambiguously reflect treatment for high blood pressure in 1988; the Veteran reported having high blood pressure on his separation Report of Medical History in July 1989; the November 1989 VA examination immediately following service noted hypertension (albeit, "by history"); and post-service private and VA treatment records show ongoing treatment for hypertension beginning in 1999 (if not before that date).  

Such competent medical evidence, coupled with competent and credible lay statements, establish that the treatment for this chronic disability, namely hypertension, has been ongoing ever since.  Thus, service connection for hypertension is warranted under 38 C.F.R. § 3.303(b).  



ORDER

New and material sufficient to reopen a previously denied claim for service connection for hypertension having been received, the appeal is granted to this extent. 

Entitlement to service connection for hypertension is granted. 


REMAND

The Veteran also seeks service connection for a low back disability (DDD of the lumbar spine); status post removal of neurofibroma of the right lower back and left anterior neck (hereinafter a "skin condition"); and migraine headaches.  He asserts that each condition had its onset during active duty service. 

STRs reflect various complaints and/or treatment for each of the claimed conditions, as well as current diagnoses.  For example, STRs show complaints of back pain in April 1986 (no diagnosis).  Headache complaints are shown in January 1978 and September 1985, as well as on the Veteran's separation Report of Medical History.  Lastly, service treatment records show that the Veteran underwent removal of neurofibromas of the left neck, right buttock, and right lower back in 1980 and 1986. 

Following service private and VA treatment records show ongoing treatment for low back pain and DDD of the lumbar spine beginning in/around 1999. See Memorial Hospital Treatment Records, July 1999; VA Treatment Records 2001.  A March 2003 treatment report from Fort Stewart reflects complaints of low back with onset nearly 15 years prior with Airborne jumps during service.  A recent private medical report dated in May 2010 reflects that the Veteran reported having back problems since 1985 and that his duties as a paratrooper in-service likely aggravated/influenced his back issues. 

The post-service record likewise reflects ongoing treatment for migraine headaches beginning around 1996, to the present. See Fort Stewart Treatment Records, March 1996; see also VA Treatment Records/Fort Stewart Treatment Records, 2005.

Lastly, the post-service record demonstrates ongoing skin problems, to include the removal of a neurofibroma from the left scalp in 2004. See Dermatology and Skin Cancer Center of Georgia Record, April 2004.  Other treatment records reflect complaints and treatment for general skin lesions. See VA Treatment Note, February 2005. 

In light of the in-service complaints/treatment/diagnoses relating to the low back, headaches, and skin lesions and neurofibromas; the post-service diagnoses of lumbar DDD, migraine headaches, and skin lesions and neurofibromas; and the Veteran's statements (which are considered to be both competent and credible for purposes of this remand) concerning continuity of symptomatology, the Board finds that the Veteran should be afforded a VA examination(s) to determine the nature and etiology of the claimed disabilities. See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should undertake appropriate development to obtain any outstanding, pertinent VA and/or private medical records, to include non-duplicative records from the Winn Army Medical Center and VA treatment record dated from April 2010 to the present. 

2. Schedule the Veteran for the appropriate VA examinations to determine the nature, extent, and etiology of his low back disability (to include DDD of the lumbar spine) and migraine headache disability.  

The claims folder must be made available for the examiner to review.  All indicated tests and studies, if any, should be conducted.  

The respective VA examiners must provide opinions in terms of whether it is more likely than not (i.e., probability greater than 50 percent), as least as likely as not (i.e., probability of 50 percent) or less likely than not (i.e., probability less than 50 percent) that any identified low back disability and/or migraine headache disability had an onset during service, or within the initial post-service year, or is otherwise related to service.  

The examiner should also provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), as least as likely as not (i.e., probability of 50 percent) or less likely than not (i.e., probability less than 50 percent) that any migraine headache disability is caused or aggravated by the service-connected hypertension. 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided. 

In rendering any opinions, the VA examiners should specifically consider the Veteran's statement regarding the onset of such disabilities, to include the Veteran's claim that he sustained low back problems due to numerous in-service jumps as a paratrooper.  

3. The Veteran should also be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of any current skin disability, to include neurofibromas (or residuals thereof), skin "lesions," and/or lipomas.  The claims file must be made available to and reviewed by the examiner.  Any indicated studies must be performed.  

Based upon the examination results and the review of the record, the examiner should provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), as least as likely as not (i.e., probability of 50 percent) or less likely than not (i.e., probability less than 50 percent) that any current skin disability, to include skin lesions, lipomas, neurofibromas, and/or scars, are related to, or are residuals of the neurofibromas of the right lower back, buttock, and/or neck (status post removal) excised during service, or are otherwise etiologically related to service.  The examiner should specifically identify the nature and extent of any residual scarring from the documented in-service neurofibroma excisions.  

The supporting rationale for all opinions expressed must be provided.

4. Then, the RO/AMC should readjudicate the Veteran's claims on appeal based on a de novo review of the record. If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


